Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-2, 4-16, and 18-20 are pending, claims 3 and 17 are cancelled, claims 1, 5, 9, 12, and 16 are amended, and claims 6-8, 10, 13-15, and 19-20 are withdrawn. 
Election/Restrictions
Claims 6-8, 13-15, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/9/21.  In response to the arguments of the restriction requirement, the Examiner notes that the various features on each species require extensive searching utilizing different keyword and subclass areas. Thus, the validity of the species election is maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 9-11, and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Torontow (9,056,325).
Regarding claim 1, Torontow discloses a shower assembly comprising:
an inlet port (items 31/32) for receiving water from a water source (item 15) at an inlet flow rate;

a plurality of drop outlet ports (item 12);
wherein each of the plurality of drop outlet ports is configured such that water passes from the reservoir through the plurality of drop outlet ports, forms a drop at each drop outlet port, and falls from each drop outlet port by gravity only as discrete drops of water (capable of, the valve controls the flow of water and the nozzles 12 are capable of producing drops at specific flow rates).
Regarding claim 2, Torontow further discloses wherein the plurality of drop outlet ports have a collective flow rate that is substantially equal to the inlet flow rate when water in the reservoir is at a height above each of the plurality of drop outlet ports and below a maximum height of the reservoir (capable of, the output flow rate of the openings at some inlet pressure will be equal: figure 4, further discloses the nozzles are below the height of the reservoir, noting that the flow path from the inlet to the outlet ports extends beneath the height of the reservoir).
Regarding claim 4, Torontow further discloses wherein each of the plurality of drop outlet ports include an inlet (upstream portion of 12), an outlet (the downstream portion of 12), and a bore (a middle portion of 12).
Regarding claim 9, Torontow discloses the limitations of claim 9 as taught in the rejections of claims 1 and 3. 

Regarding claim 11, Torontow discloses the limitations of claim 11 in the rejection of claim 4.
Regarding claim 16, Torontow discloses the limitations of claim 16 in the rejection of claims 1 and 2.
Regarding claim 17, Torontow discloses the limitations of claim 17 in the rejection of claim 3.
Regarding claim 18, Toronto discloses the limitations of claim 18 in the rejection of claim 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torontow (9,056,325).
Regarding claims 5 and 12, Torontow is silent to the size of the diameter of the bore and thus fails to teach a diameter range between.01 to .04 inches.  Applicant discloses no criticality for the claimed range.
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to optimize the bore size, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re 
Response to Arguments/Amendments
	The Amendment filed 11/23/2021  has been entered. Currently claims 1-2, 4-16, and 18-20 are pending, claims 3 and 17 are cancelled, claims 1, 5, 9, 12, and 16 are amended, and claims 6-8, 10, 13-15, and 19-20 are withdrawn. Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (11/23/2021). 	
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. The noted restriction stands (as was indicated by the previous examiner Alex Valvis), and the noted 35 U.S.C. 112(b) have been overcome. Applicants argument towards Torontow not disclosing the elements of claim 1 is disagreed, every structural element being claimed is shown. The noted claimed reservoir receiving water at an inlet flow pressure of up to 2.5 gallons per minute and not being pressurized is also shown in the prior art, as its reservoir does not appear to pressurize since the control valve in combination with the nozzle allows for the pressurized fluid to flow through the reservoir and out (rather then stay in the reservoir). The examiner notes, if the chamber 17 is pressurized, the valve plunger 31 would then not move down allowing fluid in (as there would be an acting pressure beneath it, thus the system can not be pressurized because the reservoir would then not receive water from the inlet port at any flow rate) The applicant argues toward the reservoir remaining unpressurized and . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752